870 F.2d 1514
Brent R. BRONSON, Petitioner-Appellee,v.Brian McKAY, Attorney General, et al., Respondents-Appellants.
No. 86-15077.
United States Court of Appeals,Ninth Circuit.
Argued May 14, 1987.Submitted April 10, 1989.Decided April 10, 1989.

1
James J. Rankl, Deputy Atty. Gen., Carson City, Nev., for respondents-appellants.


2
Dennis E. Widdis, Deputy Public Defender, Reno, Nev., for petitioner-appellee.


3
Appeal from the United States District Court for the District of Nevada;  Edward C. Reed, Jr., District Judge, Presiding.


4
Prior report:  648 F.Supp. 1094.


5
Before BRUNETTI* and KOZINSKI, Circuit Judges, and GRAY,** District Judge.

ORDER

6
We vacated submission of this case on July 6, 1988, pending the Supreme Court's decision in Blanton v. City of North Las Vegas, a case raising the identical issue.  Blanton has now been decided:  The Court has held that the sixth amendment does not guarantee a jury trial to persons charged under Nevada law with driving under the influence of alcohol.  --- U.S. ----, 2/5 , 109 S.Ct. 1289, 1291 103 L.Ed.2d 550 (1989).  Accordingly, we order the case resubmitted and reverse the district court's grant of Bronson's petition for a writ of habeas corpus.  We remand to the district court for dismissal of the complaint.



*
 Judge Brunetti was drawn to replace Judge Kennedy


**
 The Honorable William P. Gray, Senior United States District Judge for the Central District of California, sitting by designation